Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
Examiner has thoroughly reviewed applicant’s arguments but firmly believes the cited reference to reasonably and properly meet the claimed limitations. The Examiner kindly steers the Applicants’ attention to Mercer et al, in paragraphs 0018, 0039-0045, where Mercer clearly teaches that “a first device associated with a first user” (e.g., User 1 Device 105a) is used by the user to create of media content (e.g., 104, fig. 1 and 3A and 3B). Mercer teaches that the clip has “the start point 448 and the end point 449 of the representative clip with controls provided on the screen”, further, “Content identification module 118 identifies the media content and detects the specific time (time offset or time code) within the media content”. Mercer teaches that the clip created by the user 1 is available to other users, e.g., user 2 Device 105b, via a Central Server 108 or a third part server 107 (e.g., a computing device elements 107-108), and Clip display module 102, where the clip is uploaded, viewed (determining, displaying, stored), and listened to, therefore, clearly disclosing that the clips are stored and readily available to be viewed or listened to. Further, Mercer indicates that “Clip display module 102 can reside on a user's device 105a,b, allowing the user to consume the clip on the user's device.”, hence, storing the clips on the users’ devices as well. In paragraph 0018, Further, Mercer discloses, the customized clip can also be delivered to other users of the system, such as those who have subscribed to the user's feed of clips or potentially to all users within a curated feed. Users can favorite the clip, comment on the clip, share, download, save, or duplicate the clip and customize it themselves. Users can opt to apply spoiler protection to clips so that the clip is obscured if a second user hasn't seen the source content yet. A second user can override the spoiler protection at their own choosing.
Additionally, the examiner has given the claim language its broadest reasonable interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Anticipatory reference need not duplicate, word for word, what is in claims; anticipation can occur when claimed limitation is “inherent” or otherwise implicit in relevant reference (Standard Havens products Incorporated v. Gencor Industries Incorporated, 21 USPQ2d 1321). Applicant always has the opportunity to amend the claims during prosecution, and broad interpreted by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercer et al (20180167698). 
Regarding claim 1, Mercer et al discloses, a method comprising (fig. 1-7): 
receiving, by a first device associated with a first user, from a computing device, a content identifier associated with a content item, a position of an event within the content item, and a message associated with a second user of a second device (fig. 1-7, ¶ 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving ‘an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.);
 determining, based on the content identifier, that the first device is causing output of the content item (¶ 0018, 0039-0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407 and Users can favorite the clip, comment on the clip, share, download, save, or duplicate the clip and customize it themselves); and 
causing, based on determining that the first device is causing output of the content item and the content item is at the position of the event during the output of the content item, output of the message (¶ 0018, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).  
Regarding claim 2, Mercer et al discloses, wherein determining that the first device is causing output of the content item comprises comparing an identifier for the content item being output to the content identifier (fig. 1-7, ¶ 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 3, Mercer et al discloses, wherein causing output of the message comprises displaying the message on the first device (fig. 1-7, ¶ 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 4, Mercer et al discloses, wherein causing output of the message comprises sending the message to a third device associated with the first device for output on the third device (fig. 1-7, ¶ 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 5, Mercer et al discloses, further comprising receiving, by the first device, a link to the content item (fig. 1-7, ¶ 0030, the network 101 can be a wired or wireless public network (such as `the internet`)).
Regarding claim 6, Mercer et al discloses, further comprising causing, by the first device, based on an activation of the link, output of the content item (fig. 1-7, ¶ 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 7, Mercer et al discloses, further comprising determining, based on a current position of the content item being output, that the first device has output a portion of the content item associated with the event (fig. 1-7, ¶ 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 8, Mercer et al discloses, a method comprising (fig. 1-7): 
determining, by a first user device associated with a first user, a content identifier associated with a content item; receiving a message associated with the first user (fig. 1-7, ¶ 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving ‘an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.); 
generating a communication comprising the content identifier, a position of an event within the content item, and the message (fig. 1-7, ¶ 0018, 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving ‘an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.); and
sending the communication for output on a second device associated with a second user, wherein the communication is configured to cause the message to be stored at the second device until output of the event in the content item at the second device causes output of the message (fig. 1-7, ¶ 0018, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 9, Mercer et al discloses, 
wherein determining the content identifier associated with the content item comprises determining the content item currently being output at the first user device (fig. 1-7, ¶ 0018, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 10, Mercer et al discloses, further comprising receiving data indicating a user account associated with the second user, wherein the user account indicates at least device associated with the second user (fig. 1-7, ¶ 0018, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 11, Mercer et al discloses, further comprising receiving data indicating a user account associated with a second user, wherein the user account indicates one or more devices associated with the second user (fig. 1-7, ¶ 0037, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 12, Mercer et al discloses, wherein the data comprises one or more of an internet protocol (IP) address, a media access control (MAC) address, a telephone number, a social networking account name, an email address, and a handle (fig. 1-7, ¶ 0017, 0037, 0039, 0045, customized clip has been created and delivered, the user can share the clip and via digital means, including email, blogs, videos, SMS or MMS texts, podcasts or social and messaging platforms. The customized clip may include advertising integrated with or atop the clip.).
Regarding claim 13, Mercer et al discloses, further comprising determining that the first user device has completed an output of the content item, wherein sending the communication comprises sending, based on the determining that the first user device has completed the output of the content item, the communication for output on the second user device (fig. 1-7, ¶ 0018, 0037, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 14, Mercer et al discloses, a method comprising: 
receiving, by a computing device, from a first device associated with a first user, a content identifier, a position of an event within a content item associated with the content identifier, and a message associated with the first user (fig. 1-7, ¶ 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving ‘an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.); and 
sending, to a second device associated with a second user, the message, wherein the message is configured to be stored, at the second device, until the second device is causing output of the content item and the content item is at the position of the event, causing output of the message during the output of the content item (fig. 1-7, ¶ 0018, 0037, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 15, Mercer et al discloses, further comprising generating a communication comprising the content identifier, the position of the event within the content item, and the message, wherein sending the message comprises sending the communication (fig. 1-7, ¶ 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving ‘an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.).
Regarding claim 16, Mercer et al discloses, wherein generating the communication comprises concatenating the message by the first user with at least one of the content identifier and the position of the event within the content item (fig. 1-7, ¶ 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving ‘an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.).
Regarding claim 17, Mercer et al discloses, further comprising: receiving, from the first device, data indicating a user account associated with the second user; and determining, based on the user account, the second device associated with a second user (fig. 1-7, ¶ 0037, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 18, Mercer et al discloses, further comprising: receiving, from the first device, data indicating an identification of the second user, wherein sending the message comprises sending, based on receiving the data indicating the identification of the second user, the message to the second device (fig. 1-7, ¶ 0018, 0037, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 19, Mercer et al discloses, wherein the data indicating the identification of the second user comprises a first address associated with the second device and a second address associated with a third device associated with the second device (fig. 1-7, ¶ 0037, 0039, 0045, A social network application (e.g. Facebook.RTM., Twitter.RTM., Tumblr.RTM., Reddit.RTM., Instagram.RTM. among others) on a third-party server 107 can embed clips into posts, messages, chats, stories, lists, and other content. A server for a third-party publisher 107 (e.g. New York Times among others) can also embed clips into their stories, articles, posts, comments, lists, etc. A system server 110 for playing back content can also have a clip display module 120 integrated directly into the playback experience, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 20, Mercer et al discloses, further comprising generating a communication comprising concatenating the message by the first user with at least one of the content identifier and the position of the event within the content item (fig. 1-7, ¶ 0037, 0039, 0045, a second user (User 2) can take in relation to a clip created by a first user (User 1), which is made available to other users 226. A final clip created by User 1 can be visible to other users of the system, such as those who have followed User 1 (e.g., User 2). User 2 can optionally share 401, comment on 402, favorite 403, or download 405 User 1's clip. User 2 can optionally duplicate 404 User 1's clip and optionally customize the clip as described in FIG. 3. If User 2 duplicates and optionally customizes the clip, the system creates a new final clip that is owned by User 2. If User 1 has applied spoiler protection to User clip and the clip is obscured, User 2 can optionally remove the spoiler protection 406. For each of these optional actions by User 2, the system receives and processes the relevant information 407.).
Regarding claim 21, Mercer et al discloses, further comprising sending to the second device, the content identifier, wherein the second device causes, based on the content identifier, output of an indication of the content item (fig. 1-7, ¶ 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving'an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.).
Regarding claim 22, Mercer et al discloses, further comprising receiving, by the second device and based upon the first device completing output of the content item, the content identifier, the position of the event within the content item associated with the content identifier, and the message (fig. 1-7, ¶ 0018, 0039, 0045, User 1's device 105, specifically the application thereon, sends content samples 221 or other identifying information to the system server 110. The system server 110 then identifies the media content 230 by comparing the samples with preexisting content fingerprints in the library 119. The sample can be an actual video and/or audio segment or streams or a digital representation (fingerprint) thereof. If there is a content signal (e.g., beacon) from a content server 108, the system server 110 can identify the media content based on the beacon 231. After identifying the media content, the system server 110 sends metadata (e.g., title, season, episode, timecode) and a representative clip to User 1 234. The system displays the representative clip to User 1 and receives an indication from User 1 to create a final version of the clip 233. Before receiving'an indication from User 1 to create a final version of the clip, User 1 can optionally modify the start and end points of the clip. The system server 110 sends additional reference frames (additional content) 223 to User 1 as necessary if User 1's edits require additional content prior to the start point or later than the end point of the representative clip. Before receiving an indication from User 1 to create a final version of the clip, User 1 can optionally add customizations to the clip 224 to personalize it. The system creates a final clip 225. The final clip can be created in the cloud or, on User 1's device 105 or on content server 108. If the final clip is created on User 1's device 105 or content server 108, the final clip can be uploaded on the system server 110 before distribution to users 228. The final clip can be distributed to User 1 226 and other subscribers who follow User 1 227.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643